Title: To George Washington from Alexander McDougall, 15 February 1781
From: McDougall, Alexander
To: Washington, George


                        
                            Sir,
                            Philadelphia 15th Feby 1781.
                        
                        The times are so critical and the subjects on which I shall have occation to write your Excellency are so
                            important, that I have determined to do it under the signature of Marcus. This will prevent
                            many of the evil effects which have arisen to our Country from the miscarriage of Letters. My Compliments to your Lady.
                            And Believe me to be, Sir, with great respect Your most Humble Servt
                    